DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on November 8, 2019 and February 11, 2021 are in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Reasons for Allowance
4.	Claims 15-28 are allowed.
5.	The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 15, the closest prior art Urimoto et al (Urimoto) (U.S. PGPub No. 20190016371) teaches (see fig. 2 below) a motor (2) (¶ 24) comprising: a rotor (23) including a shaft (21) extending in an axial direction; a stator (22) surrounding a radially outer side of the rotor (23) (¶ 54; ¶ 55); 
a heat sink (28) axially above the stator (22) (¶ 56; ¶ 57); and 
a board (4) that is axially above the heat sink (28) and on which an electronic component (311) is mounted (¶ 34; ¶ 40; ¶ 56); 
wherein the stator (22) includes a coil (201, 202) around which a coil wire is wound and a busbar (27) to which the coil wire is connected (¶ 57; ¶ 58; ¶ 73; ¶ 74); 

the busbar (27) is located axially below the second portion (see annotated fig. 2 below) (fig. 2; ¶ 73; ¶ 74).

    PNG
    media_image1.png
    723
    794
    media_image1.png
    Greyscale

Urimoto nor the cited prior art teaches-2-4848-5715-6810.1Atty. Dkt. No. 081909-0314 an axial thickness of the first portion is larger than an axial thickness of the second portion; a lower surface of the second portion is located axially above a lower surface of the first portion.
Therefore regarding claim 15 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- an axial thickness of the first portion (141) is larger than an axial thickness of the second portion (142); a lower surface of the second portion (142) is located axially above a lower surface of the first portion (141) (see figs. 1 and 19 below) -- in the combination as claimed.
Claims 16-28 are allowed due to dependence on claim 15.

    PNG
    media_image2.png
    670
    553
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    655
    515
    media_image3.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Tominaga (U.S. PGPub No. 20120229005) teaches an electric driving device of power steering apparatus used in vehicle, has motor and output terminals that are formed so that portion of terminals is extended in parallel with axial direction of motor, respectively.
Kataoka (U.S. PGPub No. 20080211332) teaches a power steering unit which includes a control unit having a block mechanism operable to block the electric current conducted to a motor in case of emergency situations is available. Such a control unit is arranged via a heat sink at one axial end of the motor having a substantially cylindrical shape which includes a cylindrical stator and a rotor arranged inside the stator. 
Ichikawa (U.S. PGPub No. 20190207488) teaches a motor having a frame that acts as the bearing flange and plays a plurality of roles including the role of the case of the control unit and the role of a heat dissipation heat sink for the power modules and is made of aluminum, for example.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/
Examiner, Art Unit 2834         

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834